Citation Nr: 1818876	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-35 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for testicular cancer.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2018, the Board sent a letter informing the Veteran of his right to a representative.  The Veteran responded in February 2018, stating he wished to represent himself.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prostate cancer did not manifest in service, or within one year of separation, and is not related to service.

2.  Testicular cancer did not manifest in service, or within one year of separation, and is not related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Testicular cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection for Testicular Cancer and Prostate Cancer

i.  Applicable Law

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be established for a malignant tumor that manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 3.307, 3.309(a).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  Amended 38 C.F.R. §§ 3.307  and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple myeloma; non-Hodgkin's lymphoma; and Parkinson's disease. 

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop the certain diseases listed above. 

As such, the Veteran's testicular cancer and prostate cancer is not presumed to be related to his exposure to contaminated water at Camp Lejeune during his service. Nevertheless, exposure to contaminated water is conceded.  The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to contaminated water at Camp Lejeune.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on any other basis.  The central issue in this case is whether the Veteran's testicular and prostate cancers are etiologically related to that exposure. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Analysis

The Veteran contends his prostate cancer and testicular cancer are due to exposure to water contaminants at Camp Lejeune.  The Veteran also contends prostate cancer and testicular cancer are intimately connected with the urinary tract system, and noted kidney cancer is one of the diseases that fall under Camp Lejeune presumption.  The Veteran further noted that he is currently having kidney issues.  The Veteran also contends that he had pre-service Camp Lejeune exposure.  

A review of the Veteran's service treatment records does not reveal complaints of, treatment for, or a diagnosis of prostate or testicular cancer, or any other prostate or testicular disability.  The separation examination disclosed that the genitourinary system, anus, rectum and prostate were normal.  The Veteran's service records reveal he served at Camp Lejeune for six and a half months.  Review of post-service records reveal prostate and testicular cancer manifested decades after service.  See September and October 2013 VA examination reports (1986 - testicular cancer; 2009 - prostate cancer).

In September and October 2013, a VA subject matter expert provided reports and opinions regarding the Veteran's prostate and testicular cancers and their relationship with the Veteran's exposure to contaminated water while serving at Camp Lejeune.  

The examiner reviewed the Veteran's file and noted the Veteran served approximately seven months at Camp Lejeune.  For both prostate and testicular cancer, the examiner opined they were less likely than not the result of contaminated water exposure while at Camp Lejeune.  

In support of these opinions, the examiner cited a textbook entitled "Contaminated water supplies at Camp Lejeune", which the examiner said is likely the largest review of epidemiological and toxicological studies.  The examiner stated this book "establishes that there is inadequate/insufficient evidence to determine whether an association exists between the solvents in question and prostate cancer."  The examiner also stated this book "does not provide any evidence of association between testicular cancer and the solvents in question."

Specifically, with regard to prostate cancer, the examiner noted Agent Orange has been the only toxin identified to result in an increased risk of prostate cancer.  Furthermore, the examiner stated prostate cancer generally occurs with advancing age, with other factors, such as genetics, diet, infection, and the presence or absence of obesity, as the main risk factors for prostate cancer.  The examiner also noted the Veteran's exposure was for less than one year and that the Veteran's exposure occurred 50 years prior to his prostate cancer diagnosis.  "In the Veteran's case, the extreme delayed onset of cancer does not support a cause and effect relationship between his water exposure in the 1950s and his diagnosis 50-years-later.  Instead, age, gender, body mass index, diet, are considerably greater risk factors for the development of prostate cancer, in general, and specifically for this veteran."

Similarly, with regard to testicular cancer, the examiner noted the 30 year gap in time between exposure at Camp Lejeune and the formation of testicular cancer.  The examiner also provided the usual causes of testicular cancer e.g. genetics.  See October 2013 VA examination report.  "Research does not support a causative link between the contaminants in question and testicular cancer.  His exposure was less than one year.  Lastly, testicular cancer is known to result from other conditions, however, chemical exposures have not been implicated."

After the examiner's reports were provided, the Veteran reported living at Camp Lejeune (Midway Park neighborhood) as a dependent from 1952 to 1954.  See October 2014 Notice of Disagreement and June 2016 statement in support of claim.  VA has recognized the presence of contaminated water at Camp Lejeune since August 1, 1953.  See 38 C.F.R. § 3.307(a)(7).    

The Board has considered the Veteran's lay assertions that his cancers were caused by contaminated water supplies at Camp Lejeune before and during service.  However, these assertions are inconsistent with the medical examiner's explanation that there is no known relationship between the Veteran's cancers and exposure to contaminated water supplies at Camp Lejeune.  Additionally, the examiner provided credible causal explanations for the cause of the Veteran's cancers e.g. aging and genetics.  The Board accords great weight to the VA examiner's opinions, as the examiner was informed by the Veteran's service and post-service medical records and pertinent medical literature.  Thus, the Board finds the Veteran's lay assertions are not credible.  As the only evidence in support of the Veteran's claim are his lay assertions, there is no credible evidence left.  For this reason, there is no credible indication that the Veteran's cancers were incurred in or caused by service.

Here, there is no proof of prostate cancer or testicular cancer during service or within one year of separation.  Rather, when tested, each system was normal.  Neither cancer was "noted" during service or within one year of separation and he did not have characteristic manifestations sufficient to identify or suspect the disease entity.  38 C.F.R. § 3.303(b).

The evidence of record supports that prostate and testicular cancer developed decades after service and that neither were incurred in nor caused by service, to include exposure to contaminants at Camp Lejeune.  The Veteran's service treatment records contain no indications of prostate or testicular cancer, or their symptoms, and there is no credible evidence linking their remote onset to service, including the Veteran's time at Camp Lejeune.  Consequently, service connection for testicular cancer and prostate cancer is not warranted.

The Veteran raised the possibility of testicular and prostate cancer being due to kidney issues he experiences; however, the Board notes the Veteran was recently denied service connection for "kidney condition" in a February 2018 rating decision, and is not service-connected for any other disability.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C. § 5107  (2012); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for testicular cancer is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


